JASON R. McKINLEY, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 25, 2010.
Supreme Court of Delaware.
Submitted: May 5, 2010.
Decided: May 6, 2010.
Before HOLLAND, JACOBS and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This sixth day of May 2010, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its well-reasoned decision dated December 16, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.